Case 3:19-cv-00477-REP Document 34 Filed 11/03/19 Page 1 of 9 PageID# 270



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                Richmond Division


 TREVOR FITZGIBBON                            )
                                              )
        Plaintiff,                            )
                                              )
 v.                                           )                Case No. 3:19-cv-477-REP
                                              )
                                              )
 JESSELYN A. RADACK                           )
                                              )
        Defendant.                            )
                                              )


          MEMORANDUM IN OPPOSITION
  TO MOTION TO DISMISS PURSUANT TO RULE 12(b)(1)

        Plaintiff, Trevor Fitzgibbon (“Plaintiff”), by counsel, pursuant to Local Civil Rule

 7(F), respectfully submits this Memorandum in Opposition to the motion to dismiss

 pursuant to Rule 12(b)(1) [ECF No. 28] filed by defendant, Jesselyn Radack

 (“Defendant”).

                                     I. Introduction

        This is an action for fraud in the inducement, breach of contract, defamation,

 common law conspiracy, personal trespass and computer harassment. The case arises out

 of misrepresentations made in Virginia that induced Plaintiff to settle and dismiss with

 prejudice a lawsuit pending in this Court. [Fitzgibbon v. Radack, Case 3:19-cv-247-REP

 (the “First Action”)].   In addition to breach of a settlement agreement accepted in

 Virginia, performed in Virginia and governed by Virginia law, Plaintiff asserts

 independent tort claims of defamation, common law conspiracy and personal trespass and




                                             1
Case 3:19-cv-00477-REP Document 34 Filed 11/03/19 Page 2 of 9 PageID# 271



 computer harassment. [See, e.g., ECF No. 13 (“Amended Complaint”), ¶¶ 10-47].

 Plaintiff alleges that he suffered damages as a result of the Defendant’s acts, including

 the loss of his viable claims stated in the First Action and presumed and actual damages

 for defamation that occurred after settlement of the First Action, in the sum of

 $4,350,000.00. [Id., p. 1, ¶¶ 16, 36, 43, 47].1 Plaintiff alleges that the District Court has

 subject matter jurisdiction pursuant to Title 28 U.S.C. § 1332(a)(1) because the parties

 are citizens of different States and the amount in controversy exceeds the sum or value of

 $75,000, exclusive of interest and costs. [Id., ¶¶ 5, 6, 7].

                                   II. Standard of Review

        A motion to dismiss pursuant to Rule 12(b)(1) tests a district court’s subject

 matter jurisdiction.    Typically, the Court must accept as true all material factual

 allegations in the complaint and construe the complaint in the plaintiff’s favor. See Warth

 v. Seldin, 422 U.S. 490, 501 (1975). But where a defendant challenges the factual basis

 for subject matter jurisdiction, “the plaintiff bears the burden of proving the truth of such

 facts by a preponderance of the evidence.” U.S. ex rel. Vuyyuru v. Jadhav, 555 F.3d 337,

 347-348 (4th Cir. 2009). “Unless the jurisdictional facts are intertwined with the facts

 central to the merits of the dispute,” the district court may “go beyond the allegations of

 the complaint and resolve the jurisdictional facts in dispute by considering evidence

 outside the pleadings.” Id. at 348. “The moving party should prevail only if the material

 jurisdictional facts are not in dispute and the moving party is entitled to prevail as a

 matter of law.” Richmond, Fredericksburg & Potomac R.R. Co. v. United States, 945

 F.2d 765, 768 (4th Cir. 1991).


        1
                Plaintiff claims reasonable attorney’s fees in the amount of $250,000 as a
 result of Defendant’s breach of contract. [Amended Complaint, p. 1, ¶ 21].


                                                2
Case 3:19-cv-00477-REP Document 34 Filed 11/03/19 Page 3 of 9 PageID# 272



                                      III. Discussion

        Defendant concedes that the parties are completely diverse.

        Defendant argues that Plaintiff fails to allege that the amount in controversy is in

 excess of $75,000.

        “When a plaintiff invokes federal-court jurisdiction, the plaintiff's amount-in-

 controversy allegation is accepted if made in good faith.” Gilmore v. Jones, 370

 F.Supp.3d 630, 649 (W.D. Va. 2019) (quoting Dart Cherokee Basin Operating Co., LLC

 v. Owens, 574 U.S. 81, 87 (2014) (citing Mt. Healthy City Bd. of Ed. v. Doyle, 429 U.S.

 274, 276 (1977) (“‘[T]he sum claimed by the plaintiff controls if the claim is apparently

 made in good faith.’”) (quoting St. Paul Mercury Indemnity Co. v. Red Cab Co., 303 U.S.

 283, 288 (1938))).    “If the plaintiff claims a sum sufficient to satisfy the statutory

 requirement, a federal court may dismiss only if it is apparent, to a legal certainty, that

 the plaintiff cannot recover the amount claimed.” JTH Tax, Inc. v. Frashier, 624 F.3d

 635, 638 (4th Cir. 2010).     Parties seeking dismissal for an insufficient amount in

 controversy “shoulder a heavy burden” of demonstrating that the “legal impossibility” of

 the claimed recovery is “so certain as virtually to negative the plaintiff's good faith in

 asserting the claim.” Id.; Wiggins v. N. Am. Equitable Life Assur. Co., 644 F.2d 1014,

 1017 (4th Cir. 1981) (quoting McDonald v. Patton, 240 F.2d 424, 426 (4th Cir. 1957)).

 This difficult showing makes “dismissal on jurisdictional amount grounds rare.” Schur v.

 Zackrison, 2015 WL 8484441 (E.D. Va. 2015) (quoting Work v. U.S. Trade, Inc., 747 F.

 Supp. 1184, 1188 (E.D. Va. 1990)).

        Plaintiff’s amount-in-controversy allegations are made in good faith. Defendant

 offers no evidence and no argument to the contrary.




                                             3
Case 3:19-cv-00477-REP Document 34 Filed 11/03/19 Page 4 of 9 PageID# 273



        The sole basis of Defendant’s motion to dismiss is paragraph 4(e) of the parties’

 settlement agreement. Defendant argues, without evidence, that paragraph 4(e) limits the

 Plaintiff’s recovery on all claims, including Plaintiff’s independent tort claims, to “at

 most $20,000”. Paragraph 4(e) of the settlement agreement reads as follows:




        The Court should deny Defendant’s motion for several reasons:

        First, the Court should not consider the “liquidated damages” clause at all in

 assessing the amount-in-controversy requirement for purposes of a Rule 12(b)(1) motion.

 See, e.g., Stewart Title Guaranty Co. v. Closure Title and Settlement Co., LLC, 2019 WL

 97045, at * 4-5 (W.D. Va. 2019) (“The Fourth Circuit has not addressed whether a

 district court should consider a limitation of liability clause when assessing the amount in

 controversy requirement for purposes of a Rule 12(b)(1) motion. District courts in this

 circuit have reached different conclusions about whether limitation of liability clauses

 can be considered at this stage. Moreover, other circuits are split on this question. Here,

 for two reasons, the Court need not take a definitive position on this question. First,

 because of the uncertainty in this and other circuits about whether a limitation of liability

 clause can properly be considered at the Rule 12(b)(1) stage, Closure Title cannot meet

 its ‘heavy burden’ of showing ‘to a legal certainty’ that the Agreement's limitation of


                                              4
Case 3:19-cv-00477-REP Document 34 Filed 11/03/19 Page 5 of 9 PageID# 274



 liability clauses prevent Stewart Title from recovering the damages amount claimed. JTH

 Tax, Inc., 624 F.3d at 638. Second, even assuming that the Agreement’s limitation of

 liability clauses can properly be considered at the Rule 12(b)(1) stage, Closure Title fails

 to show to a legal certainty that these clauses apply to Stewart Title's claims.”) (citations

 and quotations omitted).

        Second, as in Stewart Title, Defendant fails to show to a “legal certainty” that

 paragraph 4(e) of the settlement agreement limits the quantum of damages that Plaintiff

 may recover in connection with his independent tort claims. While Defendant’s tweets

 about Plaintiff constitute a breach of paragraphs 4(a),2 4(b)3 and/or 4(c)4 of the settlement

 agreement, i.e., breach of contract, the tweets independently constitute actionable

 statements for which the common law of defamation provides a remedy and, importantly,

 Plaintiff has sued for fraud in the inducement of contract. See Sea-Land Service, Inc. v.

 O’Neal, 224 Va. 343, 346, 297 S.E.2d 647 (1982) (plaintiff sued defendant for its alleged

 breach of an employment contract and its alleged fraud in inducing plaintiff to resign

 from one position in return for a promise, never fulfilled, of employment in another –

 held that where Plaintiff proved her cause of action for fraud, she was entitled to recover

 “distress damages”, including mental anguish, emotional distress, and humiliation).


        2
               Paragraph 4(a) prohibits the “Parties” to the settlement agreement from
 tweeting or posting anything that “mentions the other or that is of and concerning the
 other”.

        3
               Paragraph 4(b) prohibits that the “Parties” to the settlement agreement
 from causing a third-party to tweet of post anything that “mentions the other or that is of
 and concerning the other”.
        4
                 In paragraph 4(c) of the settlement agreement, the Parties agreed to refrain
 from publishing to any third party or to the print or broadcast media, within social media
 of any nature, or on the Internet, any “disparaging comments or words that would cause
 or contribute to such Party being held in disrepute by the public”.


                                              5
Case 3:19-cv-00477-REP Document 34 Filed 11/03/19 Page 6 of 9 PageID# 275



 Paragraph 4(e) does not provide the means of calculating Plaintiff’s injuries caused by

 Defendant’s fraud or Plaintiff’s presumed or actual damages caused by Defendant’s

 defamation. Paragraph 4(e) of the contract, on its face, does not provide the “sole” or

 “exclusive” measure of damages in all cases and certainly not in the case where

 Defendant commits independent, willful torts.

        Third, there is a dispute over who committed the first material breach of the

 settlement agreement. If the jury finds that Defendant breached first, she will not be able

 to enforce the “liquidated damages” clause at all. See, e.g., Mulugeta v. Ademachew,

 2019 WL 3848940, at * 17 (E.D. Va. 2019) (citing Virginia Electric and Power Company

 v. Bransen Energy, Inc., 850 F.3d 645, 655 (4th Cir. 2017) (a party who commits the first

 breach of contract, if material, “is not entitled to enforce the contract” and thereby

 excuses the nonbreaching party from performance) (citation and quotations omitted).

 Given the allegations in the parties’ pleadings, Defendant cannot prove to a “legal

 certainty” that the amount in controversy is less than $75,000.

        Fourth, the Court can consider the “Settlement Amount” set forth in the parties’

 settlement agreement and the amount claimed in the First Action as proof of the amount

 in controversy in this case. Schur, 2015 WL 8484441 at * 2 (“When applying this

 12(b)(1) analysis, a court may ‘consider evidence outside the pleadings without

 converting the proceeding to one for summary judgment.’ Additionally, a court may

 consider a settlement offer as proof of the amount in controversy under this jurisdictional

 analysis without conflicting with Federal Rule of Evidence 408’s prohibition on the use

 of settlement offers as evidence. See Brown v. Wal-Mart Stores, Inc., 2014 WL 60044, at

 * 1 fn. 1 (W.D. Va. 2014) (“Even though settlement offers are inadmissible to prove




                                              6
Case 3:19-cv-00477-REP Document 34 Filed 11/03/19 Page 7 of 9 PageID# 276



 liability under Rule 408 of the Federal Rules of Evidence, they are admissible to show

 that the amount in controversy for jurisdictional purposes has been met.”) (citations and

 quotations in original omitted). In light of the Settlement Amount that Defendant agreed

 to pay to resolve the claims stated in the First Action, Plaintiff obviously and clearly

 meets the $75,000 jurisdictional threshold under § 1332(a).

        Finally, even if Plaintiff was limited to “up to $20,000” in damages for his tort

 and contract claims stated in this action, Defendant overlooks the fact that if Plaintiff

 prevails on his breach of contract claim, he will be entitled to an award of attorney’s fees.

 And, given Defendant’s conduct in the First Action and in her failed bankruptcy case,

 these fees will be substantial. Twin Trees, LLC v. Haring, 2019 WL 1983064, at * 7

 (W.D. Va. 2019) (attorney’s fees are not included in the calculation of the amount in

 controversy under § 1332(a) “unless the fees are provided for by contract or a statute

 mandates or permits their payment”) (citing Francis v. Allstate Ins. Co., 709 F.3d 362,

 368 (4th Cir. 2013) (“Generally, attorney’s fees are not included in the amount-in-

 controversy calculation, but courts have created two exceptions to this rule: ‘(1) if the

 fees are provided for by contract; or (2) if a statute mandates or allows payment of

 attorney's fees.’ 15–102 Moore's Federal Practice, Civil § 102.106(6)(a)”); see Cradle v.

 Monumental Life Ins. Co., 354 F.Supp.2d 632, 635 (E.D. Va. 2005) (“if a state statute

 makes ‘attorney’s fees into substantive rights to which the litigants are entitled’ then

 attorney's fees may be considered in calculating the amount in controversy under 28

 U.S.C. § 1332”). Here, Plaintiff seeks $250,000 in attorney’s fees pursuant to contract

 and statute. Defendant has introduced no evidence to show that Plaintiff’s claim is

 unreasonable under the circumstances. Compare McAfee v. Boczar, 738 F.3d 81, 95 (4th




                                              7
Case 3:19-cv-00477-REP Document 34 Filed 11/03/19 Page 8 of 9 PageID# 277



 Cir. 2013) (where jury awarded damages of $2,943.60, court of appeals directed that an

 attorney’s fee award of $100,000, exclusive of costs, be entered by the district court on

 remand).

                                     CONCLUSION

        For the reasons stated above, Defendant’s motion to dismiss pursuant to Rule

 12(b)(1) should be denied.



 DATED:        November 3, 2019



                              TREVOR FITZGIBBON



                              By:     /s/ Steven S. Biss
                                      Steven S. Biss (VSB # 32972)
                                      300 West Main Street, Suite 102
                                      Charlottesville, Virginia 22903
                                      Telephone:      (804) 501-8272
                                      Facsimile:      (202) 318-4098
                                      Email:          stevenbiss@earthlink.net

                                      Counsel for the Plaintiff




                                             8
Case 3:19-cv-00477-REP Document 34 Filed 11/03/19 Page 9 of 9 PageID# 278



                           CERTIFICATE OF SERVICE

       I hereby certify that on November 3, 2019 a copy of the foregoing was filed

 electronically using the Court’s CM/ECF system, which will send notice of electronic

 filing to counsel for the Defendant and all interested parties receiving notices via

 CM/ECF.




                            By:    /s/Steven S. Biss
                                   Steven S. Biss (VSB # 32972)
                                   300 West Main Street, Suite 102
                                   Charlottesville, Virginia 22903
                                   Telephone:      (804) 501-8272
                                   Facsimile:      (202) 318-4098
                                   Email:          stevenbiss@earthlink.net

                                   Counsel for the Plaintiff




                                          9
